DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1, 7, 9-10, 14, 16; new claims: 21-22; cancelled claims: 11, 15; the rest is unchanged.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference Crosetto is being used in the present rejection to teach a first image resolution different from a second image resolution (fig.11(b)). Additionally, Cui et al. teach a first field-of-view, a second field-of-view and the first field-of-view different the second field-of-view (para. [0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10, 12-14, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2012/0039446 A1; pub. Feb. 16, 2012) in view of Crosetto (US 7,180,074 B1; pub. Feb. 20, 2007).
Regarding claim 1, Cui et al. disclose in a first embodiment: a first miniature camera-element (para. [0063]) comprising a first sensor area (fig.7 items 720) and a first aperture element, wherein the first aperture element has a first structural configuration (para. [0019], [0043] teaches a first group apertures 201 with an orientation angle Ɵ), wherein the first aperture element and the first sensor area are disposed relative to each other in order to cooperate in obtaining first imaging data having first characteristics (para. [0043]), and wherein the first characteristics comprise a first field-of-view (para. [0053]); second miniature camera-element comprising a second sensor area (fig.7 items 720) and a second aperture element, wherein the second aperture element has a second structural configuration (para. [0019], [0044] teaches a second group apertures 202 with an orientation angle β), wherein the second aperture element and the second sensor area are disposed relative to each other in order to cooperate in obtaining second imaging data having second characteristics (para. [0044]), wherein the second characteristics comprise a second field-of-view (para. [0053]).
In the first embodiment, Cui et al. are silent: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: receiving, from the first micro-camera-element, the first imaging data, the first imaging data being obtained by the first micro-camera-element during imaging of a target object; receiving, from the second micro-camera-element, the second imaging data, the second imaging data being obtained by the second micro-camera-element during the imaging of the target object; and generating, based upon the first imaging data and the second imaging data that are received, combined imaging data, wherein the first characteristics comprise a first imaging resolution, wherein the second characteristics comprise a second imaging resolution and wherein the first imaging resolution differs from the second imaging resolution.
In a further embodiment, Cui et al. disclose: a memory that stores executable instructions that (para. [0039]) when executed by the processing system, facilitate performance of operations, the operations comprising: receiving, from the first  miniature camera-element, the first imaging data, the first imaging data being obtained by the first miniature camera-element during imaging of a target object (fig.4 item 20); receiving, from the second  miniature camera-element, the second imaging data, the second imaging data being obtained by the second miniature camera-element during the imaging of the target object (para. [0039]); and generating, based upon the first imaging data and the second imaging data that are received, combined imaging data (para. [0018]-[0019]) motivated by the benefits for 3D radiation imaging (Cui et al. para. [0016]).
In light of the benefits for 3D radiation imaging as taught by Cui et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments of Cui et al.
In a similar field of endeavor, Crosetto discloses: the first characteristics comprise a first imaging resolution, the second characteristics comprise a second imaging resolution and the first imaging resolution differs from the second imaging resolution (fig.11(b)) motivated the benefits for different detector sensitivity (Crosetto col.24 L51-56).
In light of the benefits for different detector sensitivity as taught by Crosetto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cui et al. with the teachings of Crosetto.
Cui et al. and Crosetto are silent about: a micro-camera, however, It would have been an obvious matter of choice to have a micro-camera, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 2, Cui et al. disclose: the first sensor area has a first size that is a same size as a second size of the second sensor area (para. [0065]).
Regarding claim 4, Cui et al. disclose: the first structural configuration has a first shape that is a same shape as a second shape of the second structural configuration (para. [0043]-[0044]).
Regarding claim 5, Cui et al. disclose: the first structural configuration has a first shape that is different from a second shape of the second structural configuration (para. [0043]-[0044]).
Regarding claim 6, Cui et al. disclose: the first structural configuration is oriented relative to the first sensor area in a first orientation, wherein the second structural configuration is oriented relative to the second sensor area in a second orientation, and wherein the first orientation is a same orientation as the second orientation (para. [0044]).
Regarding claim 7, Cui et al. disclose: the first structural configuration is oriented relative to the first sensor area in a first orientation, wherein the second structural configuration is oriented relative to the second sensor area in a second orientation, and wherein the first orientation is different from second orientation (para. [0044])
Regarding claim 8, Cui et al. disclose: each of the first structural configuration and the second structural configuration comprises one of a slit opening, a ring opening, a star opening, a pinhole, or any combination thereof (para. [0050]).
Regarding claim 9, the first characteristics further comprise first geometrical efficiency, wherein the second characteristics further comprise second geometrical efficiency, wherein the first field-of-view differs from the second field-of-view and wherein the first geometrical efficiency differs from the second geometrical efficiency (claim is rejected on the same basis as claim 1).
Regarding claim 10, Cui et al. disclose: each of the first imaging data and the second imaging data is based upon received gamma rays (para. [0063]), wherein each of the first imaging data and the second imaging data is obtained during single-photon emission computed tomography imaging (para. [0061]).
Regarding claim 12, Cui et al. disclose: each of the first imaging data and the second imaging data is two-dimensional imaging data (para. [0039]).
Regarding claim 13, Cui et al. disclose: the combined imaging data is three-dimensional imaging data (para. [0039]).
Regarding claim 14,: a first panel comprising a first plurality of sensor portions and a first plurality of structures, wherein a first structure of the first plurality of structures has a first aperture with a first shape through which first gamma rays can pass, wherein the first aperture has a first cross-sectional area, and wherein the first structure and a first sensor portion of the first plurality of sensor portions are disposed relative to each other in order to cooperate in obtaining first imaging data having first characteristics; a second panel comprising a second plurality of sensor portions and a second plurality of structures, wherein a second structure of the second plurality of structures has a second aperture with a second shape through which second gamma rays can pass, wherein the second shape of the second aperture differs from the first shape of the first aperture, wherein the second aperture has a second cross-sectional area, wherein the second cross-sectional area is larger than the first cross-sectional area, and wherein the second structure and a second sensor portion of the second plurality of sensor portions are (the claim is rejected on the same basis as claim 1).
Regarding claim 16, Cui et al. disclose: the first gamma rays and the second gamma rays are received from the target object, wherein the first panel is oriented relative to the target object in a first orientation, wherein the second panel is oriented relative to the target object in a second orientation, and wherein the first orientation is different from the second orientation, and wherein the apparatus is a single-photon emission computed tomography imaging device (rejected on the basis as claim 9).
Regarding claim 17, Cui et al. disclose: each of the first shape and the second shape comprises one of a slit opening, a ring opening, a star opening, a pinhole, or any combination thereof (para. [0050]).
Regarding claim 18, obtaining during imaging of a target object, by a first micro-camera-element comprising a first sensor portion and a first aperture structure, first imaging data, wherein the first aperture structure and the first sensor portion are located relative to each other such that the first aperture structure and the first sensor portion cooperate in obtaining the first imaging data, and wherein the first imaging data comprises a first spatial resolution and a first field-of-view; obtaining during the imaging of the target object, by a second micro-camera-element comprising a second sensor portion and a second aperture structure, second imaging data, wherein the second aperture structure and the second sensor portion are located relative to each other such that the second aperture structure and the second sensor portion cooperate in obtaining the second imaging data, wherein the second imaging data comprises a second spatial resolution and a second field-of-view, wherein the first spatial resolution differs from the (the claim is rejected on the same basis as claim 1).
Regarding claim 19, Cui et al. disclose: the combined imaging data is three-dimensional imaging data of a human subject (para. [0039]).
Regarding claim 20, Cui et al. disclose: each of the first imaging data and the second imaging data is obtained via single-photon emission computed tomography (para. [0061]).
Regarding claim 21, Cui et al. disclose: the first sensor area comprises a first plurality of pixels; the first structural configuration comprises a first end that is adjacent to the first sensor area; the first end is configured to cover the first plurality of pixels; the second sensor area comprises a second plurality of pixels; the second structural configuration comprises a second end that is adjacent to the second sensor area; and the second end is configured to cover the second plurality of pixels (para. [0056], [0065]).
Regarding claim 22, Cui et al. disclose: a plurality of miniature camera-elements including the first miniature camera-element, the second miniature camera-element, and one or more additional miniature camera-elements (para. [0063]).
Cui et al. and Crosetto are silent about: a micro-camera, however, It would have been an obvious matter of choice to have a micro-camera, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2012/0039446 A1; pub. Feb. 16, 2012) in view of Crosetto (US 7,180,074 B1; pub. Feb. 20, 2007) and further in view of Nelson et al. (US 2018/0172847 A1; Jun. 21, 2018, Prov. Fil. Sep. 9, 2016).
Regarding claim 3, the combined references are silent about: the first sensor area has a first size that is larger than a second size of the second sensor area.
In a similar field of endeavor, Nelson et al. disclose: the first sensor area has a first size that is larger than a second size of the second sensor area (para. [0064]) motivated by the benefits for cost-effective integrated detector system (Nelson et al. para. [0004]).
In light of the benefits for cost-effective integrated detector system as taught by Nelson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pixels of Nelson et al. in the apparatus of Cui et al. and Crosetto.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884